Citation Nr: 0637646	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayments of 
nonservice-connected pension benefits in the amount of 
$3,340.00, $32,479.58, and $5,050.00 (totaling $40,869.58).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from March 1953 to October 
1958, and has also been found to have had a period of 
"constructive enlistment" from September 1960 to April 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  Overpayment in the total amount of $40,869.58 was created 
when the appellant received pension benefits that were paid 
based on incomplete information regarding the appellant's 
family income.

2.  The record contains evidence of misrepresentation on the 
part of the appellant as there was willful failure on the 
appellant's part to disclose a material fact (the full amount 
of his family income) with intent to obtain or retain 
eligibility for additional pension benefits. 


CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of death pension benefits calculated in the amount of 
$40,869.58 have not been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
his claim for waiver of recovery of an overpayment of pension 
benefits in the total amount of $40,869.58.  He contends that 
he was not aware the he had to report income such as his 
wife's payments from Social Security.  He argues that 
repayment would deprive him of funds that he needs to live 
on.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that a waiver of recovery of the overpayment is 
not warranted.

The Board has considered the full history of the veteran's 
interaction with the VA regarding pension benefits, as it is 
quite relevant to his contention that he did not know he had 
to report certain categories of income to the VA.  The 
appellant originally applied for pension in April 1985.  In 
his application, he reported that he and his spouse had no 
earnings or other income, to include Social Security or 
Supplemental Security Income (SSI) checks.  In an Income/Net 
Worth statement dated in December 1985, the veteran again 
reported that he and his spouse had no earnings or other 
income.  Subsequently, in an Income/Net Worth and Employment 
Statement dated in August 1986, the veteran reported that his 
wife had earnings.  In a rating decision of November 1986, 
the RO granted the claim for nonservice-connected pension.  A 
letter from the RO to the appellant dated in December 1986 
shows that his claim for pension was approved, effective from 
June 1, 1986.  In the letter, he was advised that the award 
was based on his countable income of zero dollars and his 
spouse's countable income of $5,568.  

In March 1987, the veteran submitted a Statement of Income 
and Net Worth in which he reported that he had earnings in 
the previous year of $5,524.36 and his spouse had annual 
earnings of $5,546.33.  He further stated that he expected 
that neither of them would have any annual income during the 
(then) current year other than the veteran's pension.  The 
veteran specifically reported that neither he nor his wife 
had any income from Social Security or SSI.  

Later in March 1987, the veteran submitted another Statement 
of Income and Net Worth in which he specifically indicated 
that he and his wife did not receive Social Security or SSI 
payments.  He indicated that he and his wife both had 
earnings the previous year, but that he did not expect any 
income during the then current year except VA benefits in the 
amount of $2,232.  In a letter dated in March 1987, the RO 
informed the veteran that his disabilbity pension had been 
amended (increased) based on countable income of zero 
dollars.  It was specifically noted that the countable income 
for the veteran and his spouse included zero dollars of 
earned income, zero dollars of Social Security, zero dollars 
of retirement, zero dollars of interest, zero dollars of 
insurance, and zero dollars of other income.  He was advised 
to review an enclosed form (VA Form 21-8768) which contained 
important information about the rights to receive the pension 
benefits.  

In June 1987, the veteran submitted an Improved Pension 
Eligibility Verification Report in which he again denied that 
he or his spouse had any income, to include income from 
earnings, Social Security, SSI, or public assistance.  He 
checked a box to indicate that there were no increases or 
decreases in Social Security, or an initial award of Social 
Security check.  In a statement in support of claim dated in 
July 1987, the veteran stated that he did not remember ever 
working since September 1986, and neither did his wife.  He 
stated that he had zero income.  He again provided the same 
information in an Improved Pension Eligibility report dated 
in June 1988.  

In a letter dated in March 1989, the RO requested that the 
veteran provide a copy of the latest Social Security award or 
disallowance letter for himself or any dependents.  
Subsequently, in a letter dated in May 1989, the RO advised 
the veteran that they proposed to reduce his monthly VA 
benefits based on information which the RO had received which 
showed that his monthly Social Security entitlement was $428, 
resulting in countable income of $5,136.  He was instructed 
that it was important to note that the reduction was required 
by law if he was receiving the Social Security benefits, and 
that by delaying his response he would create a larger 
overpayment in his account for which he would be responsible 
for repaying.

The veteran subsequently submitted an improved pension 
eligibility verification form in August 1989 in which he 
reported that his only income was $428 per month in benefits 
from the Social Security Administration.  He specifically 
reported that his spouse had zero dollars in earnings, Social 
Security, SSI, or public assistance.  Attached to the 
document was a letter form the Social Security Administration 
which indicated that the veteran was receiving benefits in 
the amount of $428 per month effective from January 3, 1989.  
It was also noted that he had a pending award of benefits for 
the period from June 1987 thorough November 1988.  

In a letter dated in October 1989, the RO informed the 
veteran that his pension was being reduced based on the 
notification of receipt of Social Security benefits.  It was 
explained that VA pays a pension to make up the difference 
between countable income and the maximum annual rate.  It was 
noted that the determination had been based on review of the 
eligibility verification report which he had submitted.  It 
was noted that in determining his countable income, the RO 
had included Social Security payments in the amount of $5,136 
for the veteran, and no income for spouse, including Social 
Security for his spouse in the amount of zero dollars.  
Significantly, it was further explained that:

Your rate of VA pension is directly related to 
your/your family's income.  Adjustment to your 
payments must be made whenever your/your family's 
income changes.  Therefore, you must notify us 
immediately if you/your family receive(s) any 
income from a source other than that shown above.  
You must also report any changes in the income 
shown above.  Failure to inform the VA promptly of 
income changes may result in the creation of an 
overpayment in your account.

Please read the enclosed VA Form 21-8768.  It 
contains important information about rights to 
receive this benefits.  

The Board notes that a copy of the enclosure is of record and 
repeats that information regarding factors affecting right to 
payment of pension, and specifies that the rate of pension 
paid to a veteran depends on the amount of family income.  
The form also indicates that the veteran should "Notify us 
immediately if there is any change in income or net worth for 
you or your dependents."  

In October 1989, the veteran requested a wavier of an 
overpayment.  He submitted a Financial Status Report in which 
he listed income of Social Security payments for himself 
along with VA payments.  He also reported that his wife had 
no income, including zero dollars of Social Security.  

A letter from the RO dated in February 1990 repeated the same 
information contained in the foregoing RO letter of October 
1989.  

In an improved pension eligibility verification report dated 
in June 1990, the veteran again reported that he had income 
from his own Social Security payments, but had no other 
income.  He also reported that his wife had zero income, 
including zero social security.  A letter from the RO dated 
in July 1990 again explained the basis for calculating his 
pension and again instructed him to immediately report any 
change in his family's income.  

In January 1991, the committee on waivers and compromises 
denied the claim for a waiver which the veteran had filed in 
October 1989.  It was noted that he had previously reported 
income of zero dollars, but had actually been in receipt of 
Social Security benefits during the year 1989.  The veteran 
filed a noticed of disagreement, and in a decision of March 
1991, the RO granted a partial (one half) waiver of the 
overpayment of pension.  The veteran was notified of that 
decision in March 1991, and he submitted an appeal statement 
in June 1991.  The RO committee later granted a waiver of the 
remaining half of the overpayment.

In June 1991, the veteran submitted an Improved Pension 
Eligibility Verification Report in which he again reported 
that he had no income other than his own Social Security 
payments.  He specified that his wife had zero income and 
zero Social Security.  The RO sent the veteran another 
pension award letter in August 1991, again notifying him that 
he must immediately report changes in his family income.

In an undated Improved Pension Eligibility Verification 
Report (presumably submitted some time in 1992) the veteran 
again reported that his only family income was his Social 
Security payments.  The RO sent another pension award letter 
dated in June 1992 again advising him to immediately notify 
the VA of any changes in his family income.  

He reported the same information again in a form submitted in 
May 1993.  The RO in turn provided another pension award 
notification letter dated in July 1993 containing the same 
information as the prior letters.  In June 1994, the veteran 
again reported having no family income other than his own 
social security payments.  Another pension award letter was 
sent to the veteran by the RO in June 1994, again containing 
the provision regarding his duty to notify the VA of changes 
in family income.

The Board notes that the current appeal resulted from three 
separate overpayments of pension benefits.  The report of an 
audit reflects that an overpayment in the amount of $5,050.00 
was created during the period from January 1, 2000, through 
December 31, 2000.  An overpayment of $32,479.00 was created 
during the period from September 1, 1990, to April 30, 2001.  
An overpayment in the amount of $3,340.00 was created during 
the period from March 1, 1998, to June 30, 2001.

With respect to the reasons for these overpayments, the Board 
notes that a letter from the RO dated in January 2001 
reflects that the Social Security Administration had reported 
the veteran's wife was in receipt of benefits.  A printout 
from the Social Security administration which is contained in 
the claims file reflects that the veteran's wife was in 
receipt of monthly Social Security payments effective from 
January 1999.  In addition, undisputed evidence of record 
reflects that the veteran's wife had retirement income from 
an infirmary.  Finally, the evidence which is of record also 
includes statements from a credit union which show that the 
veteran has received interest based on his share balances and 
certificates of deposit.  These three factors account for the 
three overpayment determinations.  

During a hearing held at the RO in November 2001, the veteran 
testified that it was his contention that he did not know 
that his wife's income should be counted when calculating a 
pension benefit.  In this regard, when asked whether he 
understood that all the money he and his wife received, both 
in earned income and unearned interest, would count as 
income, he replied "No, I didn't."  He further stated that 
in one of the forms he received it stated that he did not 
have to report his wife's Social Security benefits.  The 
veteran also testified that he did not know that he should 
have reported that his wife had started to receive retirement 
benefits, including a retroactive payment in 1997 in the 
amount of $6,752.  He further testified that he did not know 
that he had to report any of the income which he received 
after depositing his wife's retroactive retirement check.  He 
further testified that it would cause very bad hardship if he 
were to have to repay the overpayment.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.963.  The misrepresentation must be more than 
non-willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  
The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  See 38 C.F.R. § 1.965(b)(2).  Lack of 
good faith is an absence of an honest intention to abstain 
from undertaking unfair advantage of the holder and/or the 
Government.  See 38 C.F.R. § 1.965(b)(2).

The Committee for Waivers and Compromises at the RO 
determined that the indebtedness resulted from 
misrepresentation on the appellant's part, which constituted 
a legal bar to granting the requested waiver.  The Board 
concurs with this determination that there was willful 
failure on the appellant's part to disclose a material fact, 
with intent to obtain or retain eligibility for additional 
pension benefits and, thus, waiver is precluded pursuant to 
38 U.S.C.A. § 5302.  In light of the repeated incidents of 
failure to report income after having been repeatedly 
instructed regarding the importance of doing so, the Board 
concludes that this misrepresentation was willful and was not 
due to mere inadvertence.  The veteran's repeated act of 
reporting that his wife had no income when in fact she was 
receiving significant Social Security benefits clearly 
amounts to misrepresentation.  The veteran's testimony that 
he did not know that he had to report her income is not 
credible in light of the repeated notifications that he did 
in fact have to do so.  The appellant's failure to fully 
report his financial status correctly was material as it 
resulted in the creation of the overpayment.  

In light of this finding of misrepresentation, the Board need 
not address the elements listed above, such as whether 
repayment would cause undue hardship.  The Board also notes 
that the appellant has not presented any competent medical 
evidence showing that he was not competent to handle his own 
financial affairs during the relevant time period.  
Accordingly, a waiver of recovery of an overpayment is not 
warranted.

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
reaching this decision, the Court observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  In addition, by regulation, it is 
required that, when a debt results from an individual's 
participation in a benefits program, the individual must be 
informed of the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(d).  The 
individual must also be notified of his or her rights and 
remedies, specifically, that he may informally dispute the 
debt, or the amount of the debt; that he may request a 
waiver; that he may request a hearing; and that he may appeal 
the underlying debt.  38 C.F.R. § 1.911(b), (c).  This 
information was provided to the appellant.  The claimant must 
also be provided notice of the reasons for the debt.  38 
C.F.R. § 1.911(d).  This was accomplished in the waiver 
decision and the statements of the case.  Additional 
information, including information regarding the evidence 
necessary to substantiate his claim for a waiver, was 
provided in subsequent correspondence from the RO, as well as 
in supplemental statement of the case.  The Board further 
notes that all evidence necessary to fairly evaluate the 
claim has been obtained.  The correspondence between the 
veteran and the RO is discussed above.  In addition, the 
veteran's income verification matching file is located at the 
Board and was available for review by the undersigned.  Thus, 
there has been adequate notification and development under 
the relevant law.


ORDER

Entitlement to waiver of recovery of overpayments of 
nonservice-connected pension benefits in the amount of 
$3,340.00, $32,479.58, and $5,050.00 (totaling $40,869.58) is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


